WALLACE, JUDGE:
On March 3, 1977, the claimant was driving his 1970 Toyota automobile on the main road through Cabin Creek, Kanawha County, West Virginia. Although the record does not disclose the road designation, the respondent admitted that it was maintained by the Department of Highways. The road is a two-lane highway. The weather was clear, the road dry. Although it was not yet dark, the claimant’s automobile lights were on. *128The claimant testified that the road was in bad shape and that he was driving at approximately 10 to 15 miles per hour. As he rounded a curve or bend in the highway, his automobile struck a hole in the pavement. His right front wheel rim and tire were damaged.
The law of West Virginia is well established that the State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947), Parsons v. State Road Commission, 8 Ct. Cl. 35. There is no evidence in the record of any prior notice to the respondent. The existence of road defects' without notice to the respondent is not sufficient to establish negligence. Proof that respondent had notice of the defect in the road is necessary. Lowe v. Department of Highways, 8 Ct. Cl. 210 (1971).
Accordingly, the Court is of the opinion to and does hereby disallow the claim.
Claim disallowed.